United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 15, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-40725
                          Summary Calendar


ROBERT DANIEL KEYS,

                                    Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 4:02-CV-100
                         --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Robert Daniel Keys, Texas prisoner # 873144, filed a

28 U.S.C. § 2254 application which the district court dismissed

as time-barred.   This court denied Keys’s request for a

certificate of appealability (COA) from the dismissal of that

application.   Keys subsequently filed in the district court a

motion for relief from judgment pursuant to FED. R. CIV. P.

60(b)(1).   When the district court denied that motion, Keys filed

a motion for rehearing by a three-judge panel, which the district


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40725
                                  -2-

court also denied.   Keys now seeks a certificate of appealability

(COA) to appeal the district court’s denial of his motion for

rehearing by a three-judge panel.

     Keys cites to no authority nor has any been found

establishing his right to a three-judge panel rehearing of the

denial of his Rule 60(b)(1) motion.     As such, his motion was

unauthorized.   Keys thus has appealed from the denial of a

meaningless, unauthorized motion.     See United States v. Early,

27 3F.3d 140, 142 (5th Cir. 1994).     Although the district court

denied the motion on the merits, it should have denied the motion

for lack of jurisdiction.    Id.   However, this court can and does

affirm on the alternative basis.     Id.     Keys’s request for a COA

is denied as unnecessary.    See 28 U.S.C. § 2253(c)(1)(A).     Keys’s

motions for the appointment of counsel and for an en banc

consideration of his COA motion are also denied.        See

FED. R. APP. P. 35(a);   5TH CIR. R. 35.6.

     COA DENIED AS UNNECESSARY; AFFIRMED; MOTIONS FOR APPOINTMENT

OF COUNSEL AND EN BANC CONSIDERATION DENIED.